Name: Council Decision (EU) 2016/838 of 23 May 2016 on the conclusion, on behalf of the European Union, of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Georgia, of the other part
 Type: Decision
 Subject Matter: European construction;  international affairs;  Europe
 Date Published: 2016-05-28

 28.5.2016 EN Official Journal of the European Union L 141/26 COUNCIL DECISION (EU) 2016/838 of 23 May 2016 on the conclusion, on behalf of the European Union, of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Georgia, of the other part THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with Article 218(6)(a) and the second subparagraph of Article 218(8) thereof, as well as Article 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) On 10 May 2010 the Council authorised the Commission to open negotiations with Georgia for the conclusion of a new Agreement between the Union and Georgia to replace the Partnership and Cooperation Agreement (2). (2) Those negotiations were successfully finalised, and the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Georgia, of the other part (the Agreement) was initialled on 29 November 2013. (3) In accordance with Council Decision 2014/494/EU (3), the Agreement was signed on 27 June 2014, subject to its conclusion at a later date. (4) Pursuant to Article 218(7) of the Treaty on the Functioning of the European Union, it is appropriate for the Council to authorise the Commission to approve modifications to the Agreement to be adopted by the Association Committee in Trade configuration, as set out in Article 408(4) of the Agreement, as proposed by the Geographical Indications Sub-Committee pursuant to Article 179 of the Agreement. (5) It is appropriate to set out the relevant procedures for the protection of geographical indications which are given protection pursuant to the Agreement. (6) The Agreement should not be construed as conferring rights or imposing obligations which can be directly invoked before Union or Member State courts and tribunals. (7) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Georgia, of the other part (the Agreement), is hereby approved on behalf of the Union (4). Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 431(1) of the Agreement (5). Article 3 For the purposes of Article 179 of the Agreement, modifications to the Agreement through decisions of the Geographical Indications Sub-Committee shall be approved by the Commission on behalf of the Union. Where interested parties cannot reach agreement following objections relating to a geographical indication, the Commission shall adopt a position on the basis of the procedure laid down in Article 57(2) of Regulation (EU) No 1151/2012 of the European Parliament and of the Council (6). Article 4 1. A name protected under Sub-Section 3 Geographical Indications of Chapter 9 of Title IV of the Agreement may be used by any operator marketing agricultural products, foodstuffs, wines, aromatised wines or spirits conforming to the corresponding specification. 2. In accordance with Article 175 of the Agreement, the Member States and the institutions of the Union shall enforce the protection provided for in Articles 170 to 174 of the Agreement, including at the request of an interested party. Article 5 The Agreement shall not be construed as conferring rights or imposing obligations which can be directly invoked before Union or Member State courts and tribunals. Article 6 This Decision shall enter into force on the day of its adoption. Done at Brussels, 23 May 2016. For the Council The President F. MOGHERINI (1) Consent given on the 18 December 2014 (not yet published in the Official Journal). (2) Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and Georgia, of the other part (OJ L 205, 4.8.1999, p. 3). (3) Council Decision 2014/494/EU of 16 June 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Georgia, of the other part (OJ L 261, 30.8.2014, p. 1). (4) The Agreement has been published in the Official Journal of the European Union (OJ L 261, 30.8.2014, p. 4) together with the decision on its signature. (5) The date of the entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council. (6) Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343, 14.12.2012, p. 1).